Sweeney, A.C.J.
(dissenting) — A medical malpractice plaintiff need not be certain that all elements of a cause of action can be established. He need only discover some information about each element of a “possible cause of action.” Olson v. Siverling, 52 Wn. App. 221, 228, 758 P.2d 991 (1988). I agree with the trial judge the material facts here are not in dispute.
On April 15, 1997, Dr. Kimberly Chupurdia began counseling John Doe.
On April 16,1997, Dr. Chupurdia reported alleged sexual abuse to Child Protective Services.
Since June of 1997, Mark Webb has had no contact with his son. And also in July of 1997, the sheriff’s department notified Mr. Webb that he was being investigated for allegations of sexual abuse of his son.
On November 18, 1998, as part of a custody battle, Mr. Webb filed an affidavit which included the following statement: “I believe that [John Doe] has been coached and coaxed into fear and that Dr. Chupurdia contributed to that fear.” Clerk’s Papers at 277. At all times, Mr. Webb knew that he had not molested his child. Those material facts are undisputed and put Mr. Webb on notice of the potential for the claim he now asserts against Dr. Chupurdia. The relevant statute of limitation then should have expired at the latest in 1999. This suit was filed on November 26, 2001.
A guardian ad litem’s report may well have brought added certainty to the scope and magnitude of the negligent *352treatment here. But again, a medical malpractice plaintiff need not be certain of all the elements of a cause of action. Here, there was ample factual information upon which Mr. Webb could have prosecuted a claim of medical malpractice against Dr. Chupurdia. I would affirm the trial judge’s decision dismissing this complaint.
Review denied at 153 Wn.2d 1004 (2005).